THE COURT
held that under Act 1823, § 8 [3 Stat. 729], the market value at the time of manufacture was the proper value to be stated by the manufacturer in his invoice, instead of the value at the time of shipment The government witnesses were recalled and testified that the value was higher than 11 francs even at the time of manufacture, the price of blankets having risen very much after the battle of Bull Run, and the indications of a long war in this country. The question of fact as to the value at that time was left to the jury, and they found a verdict for the claimant.